DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection unit” in claim 1, “an acquisition unit” in claim 2, “a calibration unit” and “an association unit” in claim 5, “a guide unit” in claim 6, and “a contact unit” in claim 15. According to the Specification, each of the selection unit, acquisition unit, calibration unit, association unit, and guide unit are units of a computer processing unit. As such, these units are being interpreted as processors. According to the Specification, the contact unit is described as a headband or ear pads, but these are noted as only examples of types of a contact unit.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “calibrate” throughout the claims appears to be used by the claims to mean “generate,” while the accepted meaning is “to adjust or make fine adjustments.” The 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.

The claim is then analyzed to determine whether it is directed to any judicial exception. The claim recites a selection unit that selects whether to calibrate biological information based on a designation by a user. The claim further recites associating the biological information with a specific state of the user. Both of these steps describe a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites selecting whether to calibrate biological information based on a designation by a user, and associating the biological information with a specific state of the user. Neither of these steps provides an improvement to the technological field, they do not effect a particular treatment or effect a particular change based on the association, and the claim does not recite a particular machine to perform the Abstract Idea. Furthermore, the claim does not specify that the step of associating the biological information with the specific state is performed by a machine. This step is capable of being performed completely in the human mind. Finally, according to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. The claim does not recite elements in addition to the Abstract Idea. The claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.

The dependent claims also fail to add something more to the abstract independent claims as they generally recite insignificant presolutional data gathering activity necessary to perform the Abstract Idea. The selecting and associating steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Regarding claims 15 and 16, the claims improperly incorporate human tissue as part of the claimed invention. The Examiner suggests amending claim 15 to recite “a contact unit configured to keep the information processing apparatus in contact with the user”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 9, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taub et al.’931 (US Pub No. 2012/0108931).
Regarding claim 1, Taub et al.’931 discloses an information processing apparatus (Figure 2, combination of  101 and 140, and section [0054]), the information processing apparatus comprising: a selection unit that selects whether to calibrate biological information of a user in accordance with designation by the user (Figure 6, steps 610-620, and sections [0208-0210]: sections [0208-0210] specifically teach allowing a user to designate when calibration should be performed; in order to perform steps 610-620, the selection unit must select whether to perform the calibration or to not perform the calibration based on the user designated calibration schedule); wherein when the selection unit selects no calibration in accordance with designation by the user, the biological information is associated with a 
Regarding claim 2, the information processing apparats comprises an acquisition unit that acquires the biological information of the user (Figures 1 and 2, acquisition unit 110, and section [0054]).
Regarding claim 3, the selection unit selects whether to calibrate the biological information after it has been confirmed that the acquisition unit correctly acquires the biological information (Figure 6, step 611, and sections [0097-0100]).
Regarding claim 5, the information processing apparatus further comprises a calibration unit that calibrates the biological information in response to the selection unit selecting calibration in accordance with designation by the user (processing unit 120 of 101 and/or processing unit of 140 shown in Figure 3); and an association unit that associates the biological information with the specific state of the user on the basis of the calibrated biological information (processing unit 120 of 101 and/or processing unit of 140 shown in Figure 3).
Regarding claim 8, the calibration unit calibrates the biological information by utilizing a response to a question provided to the user (the question being when to designate calibration, as discussed in sections [0208-0211]).
Regarding claim 9, the calibration unit calibrates the biological information by adjusting a sensitivity with which the biological information of the user is acquired (Figure 6, steps 640-690, and sections [0084], [0086], and [0107-0121]).
Regarding claim 12, it is noted that the claim does not recite that a structural element of the information processing apparatus determines when a movement of the user satisfies a predetermined movement condition. The information processing apparatus of Taub et al.’931 is capable of associating 
Regarding claim 13, it is noted that the claim does not recite that a structural element of the information processing apparatus determines when a movement of the user satisfies a predetermined movement condition, nor does the claim require a structural element of the information processing apparatus to prompt the user to make a smaller movement. As such, a medical professional may prompt the user to make a smaller movement when the medical professional has determined that the movement of the user does not satisfy the predetermined movement condition.
Regarding claim 15, the information processing apparatus further comprises a contact unit that keeps the information processing apparatus in contact with the user in such a manner that the user wearing the information processing apparatus is movable (Figure 2, contact unit 215, and section [0060]).
Regarding claim 16, it is noted that the claim does not recite that a structural element of the information processing apparatus determines if a degree of contact between the user and the information processing apparatus is less than a predetermined level, nor does it require a structural element of the information processing apparatus to provide the recited prompt. As such, a medical professional may prompt the user to place the information processing apparatus in closer contact upon determining that the degree of contact between the user and the information processing apparatus is less than a predetermined level.
Regarding claim 18, the above cited sections of Taub et al.’931 disclose an information processing system comprising the selection unit and association unit recited in the claim.
Regarding claim 19, the information processing apparatus of Taub et al.’931 discussed above inherently comprises a non-transitory computer readable medium storing a program that causes a computer (the apparatus) to execute a process for information processing, the process comprising: selecting whether to calibrate biological information of a user in accordance with designation by the user .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taub et al.’931, as applied to claim 3, in view of Kianl et al.’291 (US Pub No. 2002/0161291).
Regarding claim 4, it is noted that the information processing apparatus of Taub et al.’931 does confirm that the acquisition unit has not correctly acquired the biological information (sections[ 0097-0100]). Taub et al.’931 discloses all of the elements of the current invention, as discussed in paragraph 9 above, except for notifying the user that acquisition of the biological information is not confirmed. Kianl et al.’291 discloses providing a notification to a user when acquisition of biological information from an acquisition unit has not been confirmed (section [0062]: low signal quality alert, sensor off alert). The notifications are provided to the user in order to prompt the user to take correction action. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the information processing apparatus of Taub et al.’931 to include a component configured to notify the user that acquisition of the biological information is not confirmed, as taught by Kianl et al.’291, 
Regarding claim 16, while Taub et al.’931 alone discloses an information processing apparatus wherein a user may be prompted to place the information processing apparatus in closer contact with the user when a degree of contact between the user and the information process is less than a predetermined level (see rejection of claim 16 in paragraph 9 above), the following rejection is being provided as an alternative for the case where a component of the information processing apparatus provides the prompt. Taub et al.’931 discloses all of the elements of the current invention, as discussed in paragraph 9 above, except for the information processing apparatus being configured to prompt the user to place the information processing apparatus in closer contact with the user upon determining that a degree of contact between the user and the information processing apparatus is less than a predetermined level. Kianl et al.’291 discloses an information processing apparatus that is configured to prompt a user to place the information processing apparatus in closer contact with the user upon determining that a degree of contact between the user and the information processing apparatus is less than a predetermined level (section [0062]: sensor off message). The information processing apparatus of Kianl et al.’291 prompts the user to reattach the apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the information processing apparatus of Taub et al.’931 to be configured to prompt the user to place the information processing apparatus in closer contact with the user upon determining that a degree of contact between the user and the information processing apparatus is less than a predetermined level, as taught by Kianl et al.’291, since it would prompt the user to reattach the information processing apparatus such that the biological information could be properly acquired.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taub et al.’931, as applied to claim 8.
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taub et al.’931, as applied to claim 12, in view of Diab et al.’637 (US Pub No. 2004/0204637).
While Taub et al.’931 alone discloses an information processing apparatus wherein a user may be prompted to make smaller movements (see rejection of claim 13 in paragraph 9 above), the following rejection is being provided as an alternative for the case where a component of the information processing apparatus provides the prompt. Taub et al.’931 discloses all of the elements of the current invention, as discussed in paragraph 9 above, except for the information processing apparatus being configured to prompt the user to make a smaller movement when the movement of the user does not satisfy a predetermined movement condition. Diab et al.’637 teaches providing an alert to a user when motion artifact (which is caused by movement) is present in an acquired biological signal (section [0105]). The alert provides an indication to the user to limit movement in order to reduce motion artifact. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the information processing apparatus of Taub et al.’931 to be configured to prompt the user to make a smaller movement (by providing an indication that motion artifact is present in the acquired .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, none of the prior art teaches or suggests, either alone or in combination, an information processing apparatus comprising a guide unit that guides a user to a specific state, wherein a calibration unit calibrates biological information by utilizing guiding the user to the specific state by the guide unit, in combination with the other claimed elements.
Regarding claim 11, none of the prior art teaches or suggests, either alone or in combination, an information processing apparatus comprising a calibration unit that calibrates biological information by utilizing a response to a question provided to a user, the question including a question for identifying a skin type of the user, in combination with the other claimed elements.
Regarding claim 14, none of the prior art teaches or suggests, either alone or in combination, an information processing apparatus wherein the biological information is potential information for measuring brain waves, in combination with the other claimed elements.
Regarding claim 17, none of the prior art teaches or suggests, either alone or in combination, an information processing apparatus wherein the specific state of the user is a specific feeling experienced by the user, in combination with the other claimed elements.
Claims 6, 7, 11, 14, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis et al.’832 (US Pub No. 2015/0169832) teaches generating reference biological information in accordance with a designation by a user, the designation relating to a specific feeling experienced by the user. Baker, JR. et al.’860 (US Pub No. 2006/0135860) teaches providing a notification to a user to provide a better connection between a sensor and a user if sensor contact is inadequate. Lee et al.’902 (US Pub No. 2010/0022902) teaches prompting a user to reduce movement in order to eliminate movement noise from a biological signal. Ryan et al.’104 (US Pub No. 2017/0296104) teaches instructing a user to keep still if too much movement is present in a biological signal. Valdes et al.’130 (US Pub No. 2011/0320130) teaches a user interface that allows a user to designate certain desired parameters for an information processing apparatus. Mastrototaro et al.’714 (US Pub No. 2008/0269714) teaches prompting a user to decide whether calibration is to be performed. Horseman’790 (US Pub No. 2013/0012790) teaches the use of a Calibration Button in order to allow a user to designate when a calibration of biological information should be performed. Aimone et al.’462 (US Pub No. 2014/0223462) teaches generating reference biological information of a user in order to associate biological information of the user with a specific state of the user. Coleman et al.’010 (US Pub No. 2015/0199010) teaches associating biological information of a user with a specific state of the user. Garten et al.’109 (US Pub No. 2015/0297109) teaches associating biological information of a user with a specific state of the user, the specific state being a specific feeling experienced by the user. Yamada et al.’163 (US Pub No. 2016/0220163) teaches associating biological information of a user with a specific state of the user, the specific state being a specific feeling experienced by the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/               Primary Examiner, Art Unit 3791